QUITCLAIM BILL OF SALE
 


THIS BILL OF SALE, between TRIDENT GROWTH FUND, L.P.  (“Trident”) and FEQ GAS,
L.L.C. (“FEQ”, and together with Trident collectively referred to as the
“Sellers” or “Lenders”) and GEM SOLUTIONS, INC. (“Buyer”), is made with
reference to the following facts:


1.           Loan made by Trident to Stellar Technologies, Inc., now known as
GeM Solutions, Inc. (“GeM”) in the principal amount of $1,600,000 for which GeM
issued a promissory note and entered into a loan agreement, security agreement,
a warrant to purchase shares, and other documents related to or in furtherance
of that transaction as well as various amendments thereafter (the “GeM Loan
Documents”).  GeM’s obligations under the GeM Loan Documents were guaranteed by
Compusven, Inc., a Florida corporation (the “Debtor”) pursuant to a written
guaranty agreement which guaranty was secured by a lien on all of Debtor’s
property for which Debtor executed a security agreement.  Hereinafter, the
guaranty agreement, security agreement and any other documents executed by
Debtor in connection with the GeM Loan Documents, together with the GeM Loan
Documents shall collectively be referred to as the “Trident Loan Documents” and
the obligations of Debtor thereunder shall be referred to as the “Trident
Obligations”.


2.           Loan made by FEQ on July 13, 2007 to GeM in the principal amount of
$100,000 for which GeM issued a promissory note and, together with Debtor
entered into a loan and security agreement and other documents related to or in
furtherance of that transaction as well as various amendments thereafter (the
“FEQ Loan Documents”) and the obligations of the Debtor thereunder shall be
referred to as the “FEQ Obligations”.  The FEQ Obligations are secured by a lien
on all of Debtor’s property and the proceeds thereof.  Hereinafter, the FEQ Loan
Documents, together with the Trident Loan Documents shall collectively be
referred to as the “Loan Documents” and the Trident Obligations and FEQ
Obligations shall be collectively referred to as the “Obligations”.


3.           On July 13, 2007, Trident and FEQ entered into that certain
Intercreditor Agreement pursuant to which the parties agree that the liens held
by FEQ have priority over the liens held by Trident to the extent provided
therein.


4.           On September 20, 2007 GeM filed a petition under Chapter 11 of the
US Bankruptcy Code in the US Bankruptcy Court for the District of Delaware
(“Bankruptcy Proceedings”) and on May 1, 2008 said Court confirmed the Plan of
Reorganization (“Plan”) filed by Gem therein.


5.           Various events of default exist under the Loan Documents including,
without limitation, the following:  (i) both GeM and Debtor defaulted in making
payments required under the Trident Loan Documents and any and all cure periods
have expired  and  (ii) the filing of the Bankruptcy Proceedings, and, by virtue
of that certain Surrender Agreement dated June 2, 2008 by and among the Lenders
and the Debtor, the Debtor surrendered to and the Lenders took possession of all
of the property of the Debtor which is described on Schedule A annexed hereto
 
 
 

--------------------------------------------------------------------------------

 
(hereinafter, the “Collateral”).  Pursuant to the Surrender Agreement, the
Debtor consented to the Lenders’ exercise of their rights and remedies as a
secured creditors under the Uniform Commercial Code as enacted in the States of
Delaware and Florida, as applicable (“UCC”) and to the sale of the Collateral
owned by the Debtor.


6.           On ______________ the Lenders issued notice of sale in accordance
with the UCC.


NOW THEREFORE, in consideration of the treatment each of the Lenders will
receive on account of and in satisfaction their respective secured claims
against both GeM and Debtor upon consummation of the Plan, Sellers do hereby
sell and transfer to Buyer the Collateral pursuant to applicable provisions of
the UCC.  By acceptance and delivery of said property, the Buyer affirms that it
has not relied on Sellers’ skill or judgment and Sellers have not furnished said
property for any particular purpose.  The Sellers are not a manufacturers,
distributors, dealers or merchants in or with said personal property.


The transfer of the Collateral to Buyer hereunder shall be and is free and clear
of all liens, claims and encumbrances.


Except as set forth hereinabove, SELLERS MAKE NO WARRANTIES OF TITLE AND MAKE NO
WARRANTY OF MERCHANTABILITY IN RESPECT TO SAID COLLATERAL, WHICH PROPERTY IS
SOLD AS IS, WHERE IS, AND WITH ALL FAULTS INCLUDING ANY LATENT DEFECT OR
NON-DISCOVERABLE DEFECT, WITHOUT ANY LIABILITY OR OTHER OBLIGATIONS ON THE PART
OF SELLERS WHATSOEVER.  SELLERS MAKE NO WARRANTY THAT SAID PROPERTY IS FIT FOR
ANY PARTICULAR PURPOSE AND MAKE NO OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED.  BUYER HEREBY FULLY ASSUMES ALL RISKS IN CONNECTION WITH SUCH
COLLATERAL PURCHASED HEREUNDER.


This is a final and exclusive expression of the agreement of the Sellers and the
Buyer and no course of dealing or usage of trade or course of performance shall
be relevant to explain or supplement any term expressed herein.


By acceptance of delivery of said property, the Buyer acknowledges that the
Buyer has either examined said property as fully as desired or has been given
the opportunity for such examination and has refused to make such examination.


Buyer agrees and acknowledges that it is the Buyer’s sole and exclusive
responsibility and obligation, to take possession of or remove (at the Buyer’s
option) the Collateral from its current location within three (3) business days
of the date hereof at its sole cost, risk and expense and indemnify and to
reimburse Sellers for all costs, expenses, liabilities and claims of any kind
and nature (including legal fees incurred by Sellers) based on, or arising from,
the taking of possession or removal or failure to take possession of or remove
any of the Collateral, including claims for repairs to the premises and damages
caused by taking possession of and/or removal of any of
 
 
-2-

--------------------------------------------------------------------------------

 
 the Collateral, and, if the Buyer does not take possession of or remove said
Collateral within three (3) business days of the date hereof then, thereafter,
Buyer must arrange for Buyer’s occupation of the premises with the landlord of
the premises or, at its own cost, risk and expense.


Buyer hereby agrees to pay any and all such sales taxes levied because of the
sale of the Collateral conveyed hereby and hereby indemnifies Sellers for all
such taxes, levies, charges and penalties; provided, such indemnification shall
not extend to any liability of the Debtor may have for any sales or other tax
liability existing prior to the date hereof.


This Bill of Sale shall be governed by and construed in accordance with the laws
of the State of Delaware, regardless of the laws that might otherwise govern
under applicable principles of law.


 
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this instrument this 2nd day of
June, 2008.
 
 TRIDENT GROWTH FUND, L.P.
   By: Trident Management, LLC, General Partner  
/s/ Scott Cook
 
 
FEQ GAS, L.L.C.
  /s/ Ernest A. Bartlett       GEM SOLUTIONS, INC.   /s/ John E. Baker 

 

 
 
-4-

--------------------------------------------------------------------------------

 
EXHIBIT A


COLLATERAL TO BE SOLD:




Accounts, cash contract rights, property, equipment, general intangibles
(including, without limitation, all goodwill, trademarks, service marks, trade
styles, trade names, patents, patent applications, copyrights), inventory,
instruments, deposit accounts, chattle paper, leases, and all other assets and
(a) all attachments, accessions, accessories, tools, parts, supplies, increases
and additions to and all replacements of and substitutions for any of the
foregoing property described in this Exhibit A, (b) all products and proceeds of
the foregoing property described in this Exhibit A, (c) all accounts, contract
rights, general intangibles, instruments, rents, moneys, payments, and all other
rights arising out of a sale, lease, or other disposition of any of the
foregoing property , described in this Exhibit A and (d) all proceeds (including
insurance proceeds) from the sale, destruction, loss or other disposition of any
of the foregoing property described in this Exhibit A.

 
 
 
 
 
 
 
 
 
 
 -5-

--------------------------------------------------------------------------------